DETAILED ACTION
Status of Claims
	Claims 1-20 are pending.
	Claims 12-20 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on 8 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It does not appear that claim 10 further limits claim 1 for which it depends since all the claim language of claim 10 is within claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Buttard (US 20090255820), in view of Kendig et al. (US 2005/0082174). 
	Regarding claims 1 and 10, Jung discloses a device for producing a nanoscale composite device (title = a system for making components), the system comprising:
	An electrochemical cell (48) configured to confine solution (49), the cell having a perimeter wall and a bottom opening providing fluid communication between an interior of the chamber and an exterior surface of the bottom opening (Figure 5, [0048] (= a chamber configured to confine an ionic fluid, the chamber having a perimeter wall and a bottom opening providing fluid communication between an interior of the chamber and an exterior surface of the bottom);
	A porous template (40) having a first side and second side (Figure 5) (= a porous template configured such that at least a portion of a first side of the porous template is exposed to the ionic fluid through the aperture when the ionic fluid is present in the chamber);

	A reference electrode (42) disposed inside the cell (48) [0054] (= a reference electrode disposed inside of the chamber, the reference electrode positioned at a fixed distance from the porous template);
	A working electrode (43) in contact with a second side of the porous template (40), the second side of the porous template being opposite the first side of the porous template, the first and second sides of the porous template being planar ([0048], Figures 4-5) (= a cathode in contact with a second side of the porous template, the second side of the porous template being opposite the first side of the porous template, the first and second sides of the porous template being planar), and 
	A potentiostat (44) coupled to the electrodes (41, 43) (Figure 5) (= a voltage source electrically coupled to the anode and to the cathode and configured to apply a voltage across the anode and the cathode). 
	Regarding the claimed “magnetic nanowire component” of the preamble, the component produced by an apparatus does not further limit the claimed apparatus.  Further, the body of the claim does not appear to include additional claim language directed towards magnetic material or other nanowire aspects.  Moreover, Jung discloses producing metallic materials such as nickel [0050].  The claimed “ionic fluid” does not further limit the claimed system.  
	Jung discloses the claimed invention as applied above, however, Jung fails to disclose the chamber having a bottom wall having an aperture, a stirring element and a plate as claimed. 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce an apparatus comprising a stirring element and a bottom wall having an aperture because Buttard teaches wherein an agitator is provided to produce homogenous solution.  The inclusion of the bottom surface of Buttard would have been 
	Jung and Buttard fail to disclose wherein the reference electrode is inside of the chamber through a port in the perimeter wall of the chamber.     
	In the same or similar field of electrochemical coating, Kendig discloses an apparatus including walls (103) for containing an electrolytic solution (106) [0024] and wherein a reference electrode (122) is located within an opening of the ring wall (103).  Kendig teaches that the reference electrode is positioned to measure the oxygen reduction current at the cathode (11) which is connected to the potentiostat (125).  Kendig teaches that the reference electrode can be inserted directly in solution or be connected to solution via a Luggin capillary [0027] (Figure 1).  Kendig teaches that the reference electrode is preferably located near the cathode to minimize errors in the potential measurement associated with resistive voltage losses in the solution [0027].  Additionally, Kendig discloses a motor for rotation [0052]. 
	 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce an apparatus comprising a reference electrode located through a port in the perimeter of a wall because Kendig teaches such an arrangement (Figure 1) that minimizes errors in the potential measurement given the close location of the reference electrode to the cathode or working electrode. 
	Regarding claim 3, the phrase “rotates…at a constant rotational speed” is directed towards the manner of operating the claimed apparatus which does not differentiate the apparatus claim from the prior art (MPEP § 2114 II). 
Regarding claim 4, Jung discloses forming a metal layer on the surface of the porous template to act as a conductor [0048]. Buttard discloses the structural features as conductors (abstract, [0065]). 
Regarding claim 7, regarding any duplication of parts, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 214.04 VI B).  Moreover, Buttard discloses wherein the electrochemical cell can include multiple openings and the working electrode is positioned between the specimen (Figure 11).  Either the working electrode extending between each opening or multiple working electrodes between each opening would have been obvious in order to supply the electric current to the substrate specimen.  Selecting one working electrode would minimize connections while selecting multiple working electrodes would provide selectivity to each opening which one of ordinary skilled in the art would find obvious.    
Regarding claim 8, the combination of embodiments of Buttard include multiple openings and multiple cathodes (Figure 11).  The selection of a single or multiple cathode support would have been an obvious engineering design choice.  The creation of multiple magnetic nanowire components is directed towards the method of manufacturing and the intended use of the claimed system.  Further, multiple nanostructures are formed from the individual nanopores of the porous template. 
Regarding claim 9, Buttard discloses the opening (9) having various widths (7, 10, 30 or 80 mm) [0058].  Buttard does not explicitly disclose wherein the base is removable and replaceable, however, since Buttard teaches that the opening may vary in size, one of ordinary skill in the art would expect the opening to be adjusted by either interchanging the base or modifying it in such a way to alter the opening.  Moreover, making objects removable is an .  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Buttard (US 2009/0255820), in view of Kendig et al. (US 2005/0082174) and in further view of Ha et al. (KR 20140073475).
Regarding claim 2, Jung, Buttard and Kendig disclose the claimed invention applied above.  The combination does not disclose wherein the plate has an elevated ridge along a perimeter of the plate.
In the similar field of electrochemical treatment of substrates, Ha discloses an apparatus comprising an electrolyte cell (11) having a bottom surface with an opening and an electrode (13) supported on the underside by a metal support (16) which has an elevated ridge along a perimeter of the support (abstract, page 4, Figure 1).  The ridge is present on the outer side of securing bolts.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising a plate having an elevated ridge along a perimeter of the plate because Ha teaches that an elevated ridge may be present on the outer portion of a support plate for receiving securing bolts.  It would have been obvious to modify the system of Jung, Buttard and Kendig with an elevated ridge for securing the cathode support plate to the electrolytic cell. 
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Buttard (US 2009/0255820), in view of Kendig et al. (US 2005/0082174) and in further view of Patolsky et al. (US 2011/0171137).
Regarding claims 5 and 6, Jung, Buttard and Kendig disclose the claimed invention applied above.  The combination does not disclose a power source capable of applying an alternating voltage or controlling the duty cycle. 
Patolsky discloses in the same field of electroplating nanostructures forming nanostructures using a pulsed-current electrochemical deposition.  Patolsky teaches that extremely low aspect ratios of an Au disk can be achieved at a short time and a smooth surface morphology using pulse deposition approach [0070].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising a voltage source capable of applying alternating voltages because Patolsky teaches that pulsed electrodeposition enables a smooth surface morphology.  It would have been obvious to modify the power source of either Jung, Buttard or Kendig for improving the deposit’s morphology.  Regarding selection of two or more voltages is directed towards the manner of operating the claimed system and does not further limit the claimed system.  Regarding the phrase “based on the number of different ionic elements in the ionic fluid” is directed towards the manner of operating the claimed system and does not further limit the claimed system. Regarding the claimed duty cycle of claim 6, pulsing a current over a period of time controls the duty cycle.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Buttard (US 2009/0255820), in view of Kendig et al. (US 2005/0082174) and in further view of Mayer et al. (US 7,211,175). 
Regarding claim 11, Jung, Buttard and Kendig disclose the claimed invention applied above.  The combination does not disclose a feedback signal from the reference electrode.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising a feedback signal from the reference electrode because Mayer teaches that a feedback signal from reference electrodes provides important information for controlling the electrodeposition process by monitoring the electroplating solution. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795